Detailed Action
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—

(1)  the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

Claims 1, 2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stankovic (US 2016/0117075 A1).
Regarding claim 1, Stankovic discloses a method of controlling a virtual object performed by a terminal device (Abstract), the method comprising identifying a left sub-interface and a right sub-interface on a screen of the terminal device (Fig. 4), detecting a first gesture operation received at the left sub-interface (T11) and a second gesture operation received at the right sub-interface (T21) , identifying a first finger landing point corresponding to the first gesture operation (T11) and a second finger landing point corresponding to the second gesture operation (T21), determining a height difference between a first projection height of the first finger landing point relative to a central axis of the screen and a second projection height of the second finger landing point relative to the central axis of the screen (Fig. 4: determining angle A1 inherently determines both heights), and in response to determining the height difference is greater than a preset height value (claim 7: below threshold value ceases movement), causing the virtual object to move on the screen according to the height difference (claim 1: controlling the moving object in virtual space according to motion scheme and determined control signal).  
Regarding claims 2, 9 and 16, Stankovic discloses in response to determining the height difference is smaller than or equal to the preset height value, causing the virtual object to stay and not to move on the screen value (claim 7: below threshold value ceases movement).  
Regarding claim 4, Stankovic discloses wherein the height difference is a value in pixels (Fig. 4).  
T11 and T21).  
Regarding claims 6, 12 and 19, Stankovic discloses wherein the first gesture operation and the second gesture operation each include a slide operation (Fig. 4: T11—›T12 and T21—›T22).  
Regarding claims 7, 13 and 20, Stankovic discloses wherein the first gesture operation includes a slide operation (Fig. 4: T11—›T12) while the second gesture operation includes a press operation (Fig. 4: T21) or wherein the first gesture operation includes a press operation while the second gesture operation includes a slide operation (See Fig. 4).
Regarding claim 14, Stankovic discloses wherein the first or the second gesture operation includes a click operation (T11).
Claims 8 and 15 recite an apparatus and storage medium (See Stankovic Figs. 1-4), respectively, further comprising substantially the same limitations as those in claim 1 above.  They are accordingly rejected for the same reasons given supra.


Allowable Subject Matter
Claims 3, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715